
	
		II
		111th CONGRESS
		1st Session
		S. 259
		IN THE SENATE OF THE UNITED STATES
		
			January 15, 2009
			Mr. Bond (for himself,
			 Mr. Dodd, Mr.
			 Casey, Mr. Inouye,
			 Mr. Lieberman, Mr. Akaka, Ms.
			 Collins, Mrs. McCaskill, and
			 Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a grant program to provide vision care to
		  children, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Vision Care for Kids Act of
			 2009.
		2.Grants regarding
			 vision care for childrenPart
			 Q of title III of the Public Health Service Act (42 U.S.C. 280h et seq.) is
			 amended by adding at the end the following:
			
				399Z–1.Grants
				regarding vision care for children
					(a)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, may award grants to States on the basis of
				an established review process for the purpose of complementing existing State
				efforts for—
						(1)providing
				comprehensive eye examinations by a licensed optometrist or ophthalmologist for
				children who have been previously identified through a vision screening or eye
				examination by a licensed health care provider or vision screener as needing
				such services, with priority given to children who are under the age of 9
				years;
						(2)providing treatment
				or services, subsequent to the examinations described in paragraph (1),
				necessary to correct vision problems; and
						(3)developing and
				disseminating, to parents, teachers, and health care practitioners, educational
				materials on recognizing signs of visual impairment in children.
						(b)Criteria and
				coordination
						(1)CriteriaThe
				Secretary, in consultation with appropriate professional and patient
				organizations including individuals with knowledge of age appropriate vision
				services, shall develop criteria—
							(A)governing the
				operation of the grant program under subsection (a); and
							(B)for the collection
				of data related to vision assessment and the utilization of follow-up
				services.
							(2)CoordinationThe
				Secretary shall, as appropriate, coordinate the program under subsection (a)
				with the program under section 330 (relating to health centers), the program
				under title XIX of the Social Security Act (relating to the Medicaid program)
				(42 U.S.C. 1396 et seq.), the program under title XXI of such Act (relating to
				the State children's health insurance program) (42 U.S.C. 1397aa et seq.), and
				with other Federal or State programs that provide services to children.
						(c)Application
						(1)In
				generalTo be eligible to receive a grant under subsection (a), a
				State shall submit to the Secretary an application in such form, made in such
				manner, and containing such information as the Secretary may require,
				including—
							(A)information on
				existing Federal, Federal-State, or State-funded children's vision
				programs;
							(B)a plan for the use
				of grant funds, including how funds will be used to complement existing State
				efforts (including possible partnerships with non-profit entities);
							(C)a plan to
				determine if a grant eligible child has been identified as provided for in
				subsection (a);
							(D)a description of
				how funds will be used to provide items or services, only as a secondary payer
				for an eligible child;
							(E)an assurance that
				the State will not eliminate or otherwise reduce vision care benefits for
				children under the State plan under title XIX of the Social Security Act for
				purposes of receiving such a grant; and
							(F)an assurance that
				amounts received under the grant are expended on an eligible child as defined
				in paragraph (2).
							(2)Eligible
				childFor purposes of paragraph (1), the term eligible child
				means a child that—
							(A)is not covered
				under a health insurance policy that provides coverage for vision
				services;
							(B)is not otherwise
				eligible to receive coverage of such services under a State plan under title
				XIX of the Social Security Act, under the program under title XXI of such Act,
				under any State health care compensation program, or under any other Federal or
				State health benefits program; and
							(C)is a low income
				child (as defined by the State).
							(d)EvaluationsTo
				be eligible to receive a grant under subsection (a), a State shall agree that,
				not later than 1 year after the date on which amounts under the grant are first
				received by the State, and annually thereafter while receiving amounts under
				the grant, the State will submit to the Secretary an evaluation of the
				operations and activities carried out under the grant, including—
						(1)an assessment of
				the utilization of vision services and the status of children receiving these
				services as a result of the activities carried out under the grant;
						(2)the collection,
				analysis, and reporting of children's vision data according to guidelines
				prescribed by the Secretary; and
						(3)such other
				information as the Secretary may require.
						(e)PriorityIn
				awarding grants under this section, the Secretary shall give priority to States
				submitting applications that provide that services under the grant will be
				provided to the lowest income children within the State submitting the
				application.
					(f)Limitations in
				expenditure of grantA grant may be made under subsection (a)
				only if the State involved agrees that the State will not expend more than 20
				percent of the amount received under the grant to carry out the purpose
				described in paragraph (3) of such subsection.
					(g)Matching
				funds
						(1)In
				generalWith respect to the costs of the activities to be carried
				out with a grant under subsection (a), a condition for the receipt of the grant
				is that the State involved agrees to make available (directly or through
				donations from public or private entities) non-Federal contributions toward
				such costs in an amount that is not less than 25 percent of such costs.
						(2)Determination of
				amount contributedNon-Federal contributions required in
				paragraph (1) may be in cash or in kind, fairly evaluated, including plant,
				equipment, or services. Amounts provided by the Federal Government, or services
				assisted or subsidized to any significant extent by the Federal Government, may
				not be included in determining the amount of such non-Federal
				contributions.
						(h)Supplement not
				supplantA State that receives a grant under this section shall
				ensure that amounts received under such grant will be used to supplement, and
				not supplant, any other Federal, State, or local funds available to carry out
				activities of the type carried out under the grant.
					(i)DefinitionFor
				purposes of this section, the term comprehensive eye examination
				includes an assessment of a patient's history, general medical observation,
				external and ophthalmoscopic examination, visual acuity, ocular alignment and
				motility, refraction, and as appropriate, binocular vision or gross visual
				fields, performed by an optometrist or an ophthalmologist.
					(j)Authorization
				of appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $65,000,000 for the 5-fiscal year
				period beginning in fiscal year
				2009.
					.
		
